Case: 18-50919      Document: 00515111295        Page: 1     Date Filed: 09/10/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-50919                            FILED
                                 Conference Calendar                September 10, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

ARTURO ROGEILO DOMINGUEZ, JR.,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 7:18-CR-127-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Arturo Dominguez, Jr., has moved



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-50919    Document: 00515111295     Page: 2   Date Filed: 09/10/2019


                                 No. 18-50919

to withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Dominguez has filed
a response. The record is not sufficiently developed to allow us to make a fair
evaluation of Dominguez’s claims of ineffective assistance of counsel, which we
therefore decline to consider without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record, and
Dominguez’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2